 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    DEXTER BROWN,                                       No. 2:19-cv-01227 MCE DB P
12                        Plaintiff,
13            v.                                          ORDER
14    GAVIN NEWSOM, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 12, 2019, the magistrate judge issued findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 4). Plaintiff has not filed

23   objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations issued July 12, 2019 (ECF No. 4) are ADOPTED

28   in full, and
                                                          1
 1           2. Within twenty-one days of the date of this order, plaintiff must pay the $400.00 filing
 2   fee prior to proceeding any further with this action. Failure to make payment in full within the
 3   time allotted will result in a dismissal of this action.
 4           IT IS SO ORDERED.
 5   Dated: November 19, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                          2
